IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-76,203-01


EX PARTE KENDRICK MAURICE WILLIAMS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1237661R
IN THE CRIMINAL DISTRICT COURT NO. THREE FROM TARRANT
COUNTY 


 Per curiam.
 
O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of the offense of
murder and sentenced to imprisonment for twenty five years. 
	The Applicant alleges, inter alia, that trial counsel rendered ineffective assistance in this
case.  The State responds that an affidavit from counsel is necessary to address the issue of
ineffective assistance of counsel and an unsigned order designating issues is included in the record. 
We remand this application to Tarrant County to allow the trial judge to obtain an affidavit from
counsel, complete an evidentiary investigation and enter findings of fact and conclusions of law.
 This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 

Filed: August 24, 2011
Do not publish